Citation Nr: 1626096	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC) and/or death pension benefits.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to April 2000.  He died in June 2013.  The appellant asserts that she should be recognized as the Veteran's surviving spouse for VA purposes.      

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014).  

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  To be recognized as a veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the person's marriage to the veteran must meet the requirements of 38 C.F.R. § 3.1(j) and be the spouse of the veteran at the time of the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1). 

The appellant and the Veteran were married on June 2, 2013.  The Veteran's certificate of death indicates that he died on June [redacted], 2013.  The death certificate lists the immediate cause of death as cardiac arrhythmia due to dilated cardiomyopathy.  The certificate indicates that an autopsy was performed.  

At the time of the Veteran's death, service connection was in effect for: loss of use of bilateral lower extremities due to multiple sclerosis rated at 100 percent, left upper extremity weakness due to multiple sclerosis (dominant) rated at 40 percent disabling, right upper extremity weakness due to multiple sclerosis (non dominant) rated at 40 percent disabling, residuals, slipped epiphysis, right hip rated at 10 percent disabling, and horizontal nystagmus due to multiple sclerosis rated at 10 percent disabling.  The Veteran had a combined 100 percent rating from April 28, 2000.  After the Veteran's death, entitlement to DIC under 38 U.S.C. 1318 was granted in an October 2013 decision.  

As noted above, VA death benefits may be paid to a surviving spouse who was married to the veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  

Service treatment records indicate that the Veteran had tachycardia two times in December 1993 prior to active service.  Upon separation examination in February 2000, the examining physician noted that the Veteran had blood pressure that was high normal.  The examining physician noted that it may have been due to the steroid medications or interferon.  Multiple sclerosis was diagnosed in active service and records indicate that the Veteran was on steroids treatments for this disease.    

The Board notes that the RO did not obtain a medical opinion as to whether the injury or disease that caused the Veteran's death was incurred or aggravated during active service.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Board finds that a VA medical opinion is necessary to ascertain whether the cause of the Veteran's death is at least as likely incurred or aggravated by active service or is due to the service-connected disabilities.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously mentioned, the death certificate indicates that an autopsy was performed but the autopsy report is not of record.  The Board finds that efforts should be made to obtain the autopsy report as it may be pertinent to the claim.    

Accordingly, the case is REMANDED for the following action:

1.  Make attempts to obtain a copy of the Veteran's autopsy report. 

2.  Arrange for the Veteran's records to be reviewed by a VA medical doctor.  The claims folder and a copy of this remand are to be made available to the reviewer to review prior to the review.  

The reviewer is asked to express an opinion as to whether it is at least as likely as not that the Veteran's cause of death was incurred or aggravated by active service or was caused or aggravated by a service-connected disability or disabilities.  

The reviewer is asked to express an opinion as to whether it is at least as likely as not that a service-connected disability or disabilities caused or contributed to cause the Veteran's death. 

A complete rationale for all opinions expressed should be set forth in the examination report.  If the VA physician cannot provide a rationale without resorting to speculation, the VA physician should explain why it is not possible to provide an opinion.

3.  Thereafter, readjudicate the claim remaining on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the appellant and the appellant's representative.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



